Citation Nr: 1019000	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-20 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
a depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to June 
1971 and from July 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran was originally denied 
service connection for PTSD in the May 2006 rating decision.  
However, the evidence of record demonstrates that the Veteran 
has also been diagnosed with a depressive disorder.  The 
Board has amended the issue in order to more adequately 
reflect the claim with respect to the evidence of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2010 in 
Cleveland, Ohio.  A transcript of that hearing is associated 
with the claims file.


FINDINGS OF FACT

1.  The Veteran was diagnosed with a depressive neurosis in 
August 1976 and has had chronic and continuous symptoms since 
that time.

2.  The Veteran did not engage in combat with the enemy.

3.  Credible, independent evidence has been received 
establishing that the claimed 
in-service stressor occurred.  

4.  The preponderance of the evidence demonstrates that the 
Veteran's PTSD symptoms are linked to the corroborated in-
service stressor.

CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD and a depressive 
disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the favorable decision with regard to the issue 
of service connection for an acquired psychiatric disorder, 
to include PTSD and a depressive disorder, no further 
discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In general, in order to prevail on the issue of service 
connection, in general, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
Veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(2) (2009).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

In this case, the Veteran contends that he should be service-
connected for PTSD because he has a current diagnosis of 
PTSD, and because he has a verified stressor in service.  
Specifically, he witnessed the multiple explosions of Ammo 
Supply Point One (ASP-1) in April 1969, which he describes in 
his March 2010 hearing as the "largest sub-nuclear series of 
explosions" in the history of the world.  Additionally, the 
Veteran and his representative allege that the Veteran should 
be service connected because he was diagnosed with a 
depressive disorder in service in August 1976, medically 
discharged to a VA Hospital at that time, currently has a 
diagnosis of a depressive disorder, and states that the 
condition has been ongoing since that time.

The Veteran's DD Form 214 indicates that the Veteran served 
in the United States Marine Corps from July 1967 to June 1971 
as an imagery interpreter equipment repair technician.  The 
Veteran's service personnel records from that time indicate 
that he served in the Republic of Vietnam in Da Nang, Vietnam 
with the VMCJ1 Marine Aircraft Group 11 (MAG-11) from 
September 1968 through May 1970.  The Veteran received 
several medals, including Vietnam Service Medal with a Bronze 
and Silver Service Star, the Republic of Vietnam Campaign 
Medal, and the Vietnamese Cross of Gallantry with a palm.  
None of the medals received, however, are sufficient to 
establish that the Veteran engaged in combat.

The Veteran's service personnel and treatment records from 
his second period of active service with the United States 
Army indicate that he had a few instances of excessive 
drinking during this time, as well as bouts of depression.  
Two statements from the Veteran's commanding officers 
document several periods of depression and excessive 
drinking.  The Veteran was referred to and attended a drug 
and alcohol program, as well as group therapy during this 
period of service.  The Veteran was admitted to a VA hospital 
a week prior to his discharge from service in August 1976, at 
which time he was diagnosed with habitual excessive drinking 
and depressive neurosis.  In that August 1976 VA hospital 
report, the Veteran reported having depression off and on for 
a number of years.  The Veteran was discharged from the 
hospital in September 1976, after his separation from 
service.  The psychiatric box was left blank in the Veteran's 
August 1976 separation examination and there was no 
indication of any psychiatric problem listed.  However, the 
evidence of record is clear that the Veteran was receiving 
psychiatric care at the VA hospital at the time of his 
separation from service.

The Veteran began seeking mental health care with VA in 2004.  
At that time, he gave a history of intermittent depression 
since discharge from service.  He reported heavy drinking for 
the past 10 years, but indicated that he had been sober for 
13 years prior to that.  The Veteran was diagnosed with a 
chronic mental illness - for anxiety/depression, not 
otherwise specified - and was noted as having a positive 
PTSD screen.  In September 2004, he reported a 35-year 
history of depression.  The Veteran left before he could be 
treated at that time.  

In a VA psychiatric assessment in October 2004, the Veteran 
reported that he had been depressed all of his life, but more 
so recently since he was unable to work.  He gave the same 
history of alcohol abuse as noted above, and further 
indicated that he used marijuana a few times a week.  The 
Veteran was diagnosed with alcohol dependence, cannabis 
abuse, and a depressive disorder.  It was noted, however, 
that PTSD was possible, but further evaluation was needed.  

A report dated in April 2006 reflects a report of depression 
for the past year since he was unemployed.  He further 
reported ongoing alcohol and marijuana use until he quit both 
in December 2004.  The Veteran reported that he drank heavily 
since his discharge from service until a 13-year period of 
sobriety which ended in 1994.  At that time, the Veteran 
again began using alcohol and marijuana.  The Veteran gave a 
history of depression since service which he was always able 
to pull himself out of, but that he could not pull himself 
out of it at that time.  The examiner noted that the Veteran 
rationalized his marijuana and alcohol use because he did not 
think he had a problem.  The examiner diagnosed the Veteran 
with alcohol dependence and marijuana abuse, both in early 
remission, as well as a diagnosis of a depressive disorder, 
not otherwise specified, rule out substance-induced mood 
disorder.  A June 2007 VA psychiatric note indicated the same 
diagnoses, but at this time, included a diagnosis of PTSD.

The Veteran underwent a VA examination in December 2007.  The 
examiner noted the Veteran's service history of a depressive 
neurosis in 1976; he further noted the October 2004 
psychiatric assessment, which did not note a diagnosis of 
PTSD, but noted the subsequent June 2007 diagnosis of PTSD.  
The examiner diagnosed the Veteran with substance-induced 
mood and anxiety disorders, and noted that he could not 
render a diagnosis of PTSD or any other major psychiatric 
disorders until the Veteran had been completely sober for a 
period of 30 days.  He opined that the two disorders he 
diagnosed were not related to service.

Ongoing VA mental health treatment records, including VA 
psychiatric notes from January and February 2008, indicate 
that the Veteran is seen regularly for counseling, and is 
diagnosed with PTSD.  The January 2008 note indicates that 
the Veteran reported being irritable and angry with the 
constant intrusive memories of Vietnam, particularly his 
experience with the bomb explosion.  The February 2008 note 
renders a specific diagnosis of PTSD and depressive disorder, 
not otherwise specified, and notes that the Veteran had quit 
using alcohol three years prior and only uses marijuana 
occasionally whenever someone offers it to him - the last 
time being the previous Christmas.

The Veteran testified in his March 2010 Travel Board hearing 
that he served in Vietnam for 19 months as a Marine.  He 
indicated that his entire time spent in Vietnam was at the 
same site, the MAG-11 in Da Nang, Vietnam, where he worked as 
a repair technician on aerial reconnaissance equipment and 
later as a reconnaissance photo interpreter.  He testified 
that he did not see combat, but that his position received 
regular rocket and mortar fire during his military service.  
The Veteran related his current psychiatric condition to a 
single incident which occurred in April 1969, when ASP-1 blew 
up.  He indicated that mushroom clouds and other sites of the 
display could be seen for up to four or five miles away.  He 
testified that he was stationed approximately a mile from the 
blast site, and that he felt the concussion waves from each 
successive explosion.  The incident, he reported, lasted 
about 14 hours.  The Veteran testified that he saw Captain 
(Cpt.) G.S. during that incident in the troop's quarter area, 
and testified that he was the only officer he saw that day.  
He indicated that he had submitted a letter from Cpt. G.S. 
which corroborated his story.

The Veteran further testified that he was seen in August 1976 
by the VA hospital prior to discharge from active duty, at 
which time he was diagnosed with a depressive disorder.  The 
Veteran admitted that he would excessively drink at that 
time, but that he was never drunk on duty.  He testified that 
he drank to forget the bomb dump explosion and other things 
relating to his military experience.  He stated that his 
substance abuse is a symptom of his PTSD and depression.  

The Veteran submitted a written statement at the same time of 
his March 2010 hearing which reiterated many of the things he 
testified to during his hearing.  He indicated in that 
statement that he was diagnosed in June 2007 with PTSD, and 
that he receives ongoing counseling with VA.  He stated that 
he served in Vietnam, and acknowledged that his decorations 
do not indicate he served in combat.  He also indicated that 
he had corroborated the ASP-1 bomb explosion incident with 
the evidence in the record.

The Board notes that the Veteran submitted an April 2008 
letter from Cpt. G.S., an officer the Veteran served with in 
Vietnam at the time of the ASP-1 incident.  The Veteran's 
letter and pictures sent to G.S. are of record.  The 
Veteran's letter asked Cpt. G.S. to confirm that the Veteran 
was present at the time of the ASP-1 bomb explosion.  The 
Veteran's letter stated that he saw Cpt. G.S. at the time of 
the explosion when he was checking on the enlisted men in the 
MAG-11 hut area.  He described Cpt. G.S., a gym that they 
both worked out at, and some of G.S.'s mannerisms.  In his 
April 2008 letter, Cpt. G.S. specifically acknowledged that 
he was an officer for the MAG-11 site in Da Nang, Vietnam 
during the period indicated by the Veteran in his letter, and 
he specifically acknowledged that he recognized the Veteran 
in the pictures sent to him as someone from his time in Da 
Nang, Vietnam.  G.S. also noted that the Veteran's 
description of both him and the gym that they both worked out 
at, as well as some of G.S.'s specific mannerisms in his 
letter sent to G.S., were accurate descriptions, particularly 
G.S.'s propensity to kick people out of the gym for smoking 
and running backwards as a form of exercise.  G.S. notes that 
he was present for the ASP-1 bomb explosion incident, and 
that he spent a good deal of time in the enlisted man's 
quarters that day.  He noted that he was one of the few 
officers to have done so.  He stated that if the Veteran 
remembered him walking into the troop's quarters when the 
bomb dump went off, "he must have been there."

The Veteran has submitted other statements from other 
servicemen that corroborate the date he gave for the ASP-1 
incident, as well as pictures of the incident.  He also 
submitted articles on the history of the ASP-1 incident in 
April 1969.

The Board finds that the evidence warrants service connection 
here.  Specifically, the Board notes the consistent rendering 
of a diagnosis of a depressive disorder throughout the VA 
treatment records.  The Board further notes the Veteran's 
diagnosis of a depressive neurosis prior to discharge from 
service in August 1976.  According to the Veteran's history, 
which has been consistent, he has been depressed off and on 
since his discharge from service.  In September 2004, the 
Veteran specifically reported an approximate 35-year history 
of depression, which dates back to his time in service.  
Given these factors, continuity of depressive disorder is 
established such as to link the current diagnosis to active 
service.  

Given the weight of the evidence of record, the Board finds 
that service connection is warranted for the depressive 
disorder because he was diagnosed with this disorder in 
service and it has been chronic and continuous since that 
time.  See 38 C.F.R § 3.303(b).

With respect to the Veteran's claimed PTSD, the Board notes 
that the Veteran showed a positive PTSD screen in June 2004, 
though a formal diagnosis was not rendered until June 2007.  
The Veteran has been receiving counseling for his PTSD 
symptoms with VA since January 2005.  The Board therefore 
finds that the Veteran has a current diagnosis of PTSD, 
specifically as noted in the June 2007, January 2008 and 
February 2008 VA psychiatric notes.  Thus, the Board finds 
that the Veteran has a current PTSD disability.  See McCain 
v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a 
current disability be present is satisfied "when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of the claim . . 
. even thought the disability resolves prior to the 
Secretary's adjudication of the claim.").  

As noted above, the Veteran's DD Form 214 does not indicate 
that a military occupational specialty related to combat, nor 
were the medals the Veteran received demonstrative of combat.  
In fact, the Veteran indicated in his March 2010 hearing that 
he was not involved in combat, though he was subjected to 
rocket and mortar attacks in service while in Da Nang, 
Vietnam.  Those rocket and mortar attacks have not been 
corroborated in the record.  Thus, the Board finds that the 
Veteran did not serve in combat.  See 38 U.S.C.A. § 1154(b).  

Since the Veteran did not serve in combat his lay testimony 
alone cannot serve to corroborate his alleged in service 
stressors.  See 38 C.F.R. § 3.304(f); Dizoglio, supra.  In 
order to corroborate the non-combat stressor - the April 
1969 ASP-1 bomb explosion incident - the Veteran has 
submitted articles and statements from veterans corroborating 
the timeframe of the incident, as well as the documentation 
of the incident with pictures, which match the Veteran's 
description of huge mushroom clouds.  Furthermore, the 
Veteran has submitted a statement from Cpt. G.S. which 
indicates that he recognized the Veteran as someone who 
served with him in Da Nang, Vietnam about the time of the 
incident.  He confirmed the Veteran's description of the gym 
they both worked out at, and he confirmed the Veteran's 
general description of himself and his mannerisms.  While 
G.S.'s statement does not specifically place the Veteran as 
present during the ASP-1 bomb explosion, the Board finds that 
G.S.'s statement sufficiently places the Veteran as being 
stationed in the area at the time of the incident.  The Board 
also notes that the Veteran's personnel records and lay 
testimony both demonstrate that the Veteran was consistently 
stationed at the MAG-11 site in Da Nang, Vietnam from 
September 1968 to May 1970, which encompasses the April 1969 
ASP-1 incident.  Thus, the Board finds that independent 
evidence has been received which has corroborated the 
Veteran's presence for the ASP-1 bomb explosion incident in 
April 1969, in Da Nang, Vietnam.  See Doran, supra.

Finally, the Board notes that the Veteran's PTSD 
symptomatology has been linked to the bomb explosion incident 
in service, and therefore, it finds that there is a nexus 
between the Veteran's PTSD and the in-service stressor.  The 
Board specifically notes the January 2008 VA psychiatric note 
establishes that the Veteran is angry and irritable as a 
consequence of his "constant intrusive thoughts" of the 
ASP-1 bomb explosion in service.  The Board finds that this 
is a sufficient nexus between the diagnosed PTSD and in-
service stressor because the symptomatology associated with 
the Veteran's PTSD is linked with the incident in service.  
Therefore, giving the benefit of the doubt to the Veteran, 
the Board finds that PTSD should be included as a component 
of the service-connected psychiatric disability awarded in 
the instant appeal.  See 38 C.F.R. § 3.304(f); see also 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

Accordingly, the Board finds that service connection for an 
acquired psychiatric disorder, to include PTSD and a 
depressive disorder, is warranted.  See 38 C.F.R. § 3.303, 
3.304(f)


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and a depressive disorder, is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.




____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


